Citation Nr: 1317581	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  09-15 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel







INTRODUCTION

The Veteran served on active duty from April 2000 to July 2008, to include service in the Southwest Asia Theatre of Operations.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Although the Veteran also initiated an appeal with respect to a denial of service connection for posttraumatic stress disorder, in April 2009 he withdrew his notice of disagreement with respect to that denial.  The Board has limited its consideration accordingly.

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA.


REMAND

The Veteran claims he has suffered with chronic back pain since his military service, to include combat service in Kosovo, Iraq, and Kuwait.

Initially, the Board notes this issue was last adjudicated in a February 2009 Statement of the Case (SOC).  Thereafter, a significant amount of medical evidence was associated with the record, to include VA outpatient treatment records and records associated with his application and grant of Social Security Administration (SSA) disability benefits.  The Veteran submitted a statement in October 2011 waiving RO consideration of newly submitted evidence, but he has not waived his right to have the RO consider pertinent evidence added to the record after his October 2011 submission.

The Veteran's service treatment records confirm intermittent complaints of back pain, significantly after his deployments to Iraq and Kuwait, but they do not show that he was found to have a chronic back disorder.  In fact, diagnostic testing completed in November 2007 revealed a normal lumbar spine despite the Veteran's complaints.  

After service, treatment records continue to show intermittent complaints of chronic low back pain, but with no diagnosis rendered.  The Veteran was afforded VA examinations in December 2007 and September 2008 where the examiners found insufficient clinical data to render a diagnosis related to the lumbar spine.

The Veteran's military records confirm the Veteran served in Southwest Asia during the Persian Gulf War and received, among other things, the Combat Infantry Badge (CIB).  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service. However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. 

Additionally, a presumption exists for Persian Gulf War veterans where the Veteran exhibits objective indications of a qualifying chronic disability manifested to a degree of 10 percent or more and such cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a).  The signs or symptoms covered under this presumption include joint pain.  See 38 C.F.R. § 3.317 (b).

As indicated above, the Veteran's intermittent back pain complaints are confirmed throughout his military service and since that time.  Although no diagnosis has ever been rendered, the RO never considered the applicability of this undiagnosed illness presumption.  Although the Veteran was afforded VA examinations, the examiners did not proffer opinions as to etiology. 

In light of the time period of the Veteran's service in Iraq and Kuwait and the continuity of his low back pain throughout the years, development must be completed to determine whether the Veteran's back pain is due to an undiagnosed illness.  A new VA examination is required.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  

2.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of all lumbar spine disorders present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the record and based on the examination results, the examiner should identify all lumbar spine disorders that have been present at any time during the pendency of the claim.  In addition, with respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during active duty or is otherwise etiologically related to service.

If the Veteran has lumbar spine complaints that are not attributable to any known diagnosis, the examiner should so state and should identify any objective signs and symptoms of the disorder.

The examiner is to provide a complete rationale for each opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Undertake any other indicated development.

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative are to be furnished an appropriate supplemental statement of the case and afforded the requisite opportunity to respond. Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                     (CONTINUED ON NEXT PAGE)






This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

